       Case 2:19-cv-10424-GGG-JCW Document 8 Filed 09/30/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA



CARLOS CASTELLANO, ET AL.                                          CIVIL ACTION

VERSUS                                                             NO. 19-10424

JOHN W. ADAMS, III, ET AL.                                         SECTION: "T" (2)



                                            JUDGMENT

       This matter was brought before the Court following an order to the plaintiff to show cause

why no action has been taken. No good cause being shown, the Court ordered the case dismissed.

        Pursuant to the Court's order,

       IT IS ORDERED, ADJUDGED AND DECREED that plaintiff’s complaint is hereby

DISMISSED WITHOUT PREJUDICE for plaintiff’s failure to prosecute and failure to adhere

to the Court’s order.

       New Orleans, Louisiana, this 30th day of September, 2019.




                                         ____________________________________
                                                 GREG GERARD GUIDRY
                                            UNITED STATES DISTRICT JUDGE
